Citation Nr: 0828961	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1979 to June 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Sleep apnea is not one of the conditions for which 
service connection is presumed so long as it manifests within 
one year after the veteran's discharge from military service.

3.  Sleep apnea did not manifest in service and has not been 
shown to be causally or etiologically related to the 
veteran's military service.



CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Upon receipt of an application for a service connection 
claim, VA is required to review the evidence presented with 
the claim and to provide the veteran with notice of what 
evidence not previously provided will help substantiate his 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the veteran of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board finds that the VA's duty to notify was satisfied by 
a letter sent to the veteran in January 2006.  The letter 
addressed all the required notice elements, specifically 
addressing  the evidence necessary to substantiate the claim, 
the evidence VA would seek to obtain, and the evidence the 
veteran was expected to provide, and was sent prior to the 
initial unfavorable decision by VA in May 2006.    A 
supplemental notice, compliant with the requirements of 
Dingess, addressing the relevant rating criteria and 
effective date provisions, was mailed to the veteran in March 
2006.  Therefore, the Board finds that VA has fulfilled its 
statutory duty to notify the veteran.

VA also has a duty to assist the veteran in the development 
of a claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  Here, VA obtained 
the veteran's service treatment records, VA treatment 
records, and private treatment records.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with the November 
2006 statement of the case (SOC.  The SOC specified the 
reasons for the continuing denial of the veteran's claim for 
service connection and, in so doing, informed him of the 
evidence that was still required to substantiate his claim.  

The Board notes that, in this case, the veteran was not 
afforded a VA examination.  Given the facts as alleged by the 
veteran, however, a VA examination is unnecessary to decide 
the claim for service connection for sleep apnea because such 
an examination would not provide any more information than is 
already contained in the claims file.  The veteran underwent 
medical testing in August 2005 and October 2005 that 
confirmed a current diagnosis of sleep apnea, the records of 
which are associated with the veteran's claims file.  
Furthermore, as will be explained below, the record does not 
contain sufficient probative evidence to demonstrate that the 
veteran experienced any injury or disease during his military 
service to which a current disorder is related.  Therefore, 
the Board finds that a VA examination is unnecessary.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Indeed, the veteran noted in a VCAA notice response, received 
by VA in April 2006, that he has no other information or 
evidence to substantiate his claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for sleep 
apnea.  Although the veteran currently has sleep apnea, there 
must be persuasive competent evidence establishing an 
etiological relationship between an event, injury, or disease 
in service and the current disability.  After careful 
consideration, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

The veteran is currently diagnosed with sleep apnea.  Medical 
records indicate that the veteran first complained of sleep 
issues to a VA physician in June 2005.  The physician 
preliminarily diagnosed the veteran with sleep apnea, and 
referred the veteran for further testing.  The veteran 
underwent a sleep study in August 2005.  A second sleep study 
was performed in October 2005.  Both studies confirmed the 
veteran's sleep apnea diagnosis.  

In communications to VA, including his October 2006 notice of 
disagreement, and his January 2007 Form 9, the veteran 
contends he is entitled to service connection for his sleep 
apnea because he was diagnosed with the disorder within one 
year after his discharge from active duty.  Service 
connection for certain diseases may be established on a 
presumptive basis by showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Disorders which are not listed in 
38 C.F.R. 3.309(a) are not presumed to be service connected 
even if they manifest within one year after discharge.  Sleep 
apnea is not one of the conditions entitled to presumptive 
service connection.  See 38 C.F.R. 3.309(a).  Therefore, the 
veteran is not entitled to service connection for sleep apnea 
on a presumptive basis.     

With regard to direct service connection, the Board notes 
that the veteran's service medical records are negative for 
any complaints of, treatment for, or diagnosis of any sleep 
problems, including sleep apnea.  Upon examination, no sleep 
problems or disorders were noted by examiners at the time of 
the veteran's pre-enlistment examination in October 1978, or 
in other examinations throughout the veteran's military 
career.  Furthermore, on medical history forms submitted in 
October 1978, February 1984, April 1988, March 1995, January 
1999, June 2003, December 2003, and January 2004, the veteran 
never reports that he has a history of frequent trouble 
sleeping.  Significantly, the veteran was afforded a VA 
examination in March 2004 that included evaluation of sixteen 
other conditions alleged by the veteran.  In evaluating the 
veteran, the examiner performed a comprehensive physical 
examination and reviewed the results of blood tests, urine 
tests, a skin biopsy, and multiple x-rays.  The March 2004 VA 
examiner does not note that during the examination, the 
veteran ever mentioned experiencing any problems sleeping.  
After carefully reviewing the veteran's service treatment 
records, the Board finds that there is no indication that the 
veteran complained of, was diagnosed with, or was treated for 
any sleep problems or conditions during his military service.

In his October 2006 notice of disagreement and his January 
2007 Form 9, the veteran further contends that his sleep 
apnea began before his retirement from military service.  In 
his October 2006 notice of disagreement, the veteran states 
that on more than two occasions while on active duty, he 
discussed his sleep patterns with a care provider.  The 
veteran further states that he requested that the care 
provider not make entries on his physical examination because 
he did not want to have a diagnosis in his record that could 
jeopardize his opportunities for advancement or promotion.  
The veteran provides no explanation for why he sought 
treatment for other conditions that manifested during his 
military service, but specifically sought to keep a diagnosis 
of sleep apnea out of his medical records.  The veteran 
further does not explain why he did not mention his sleep 
problems to the VA examiner who performed a comprehensive 
evaluation of his disabilities in March 2004, at which point 
the veteran's retirement was imminent and further promotions 
were unlikely.  For these reasons, the Board finds that the 
veteran's explanation of the absence of documented complaints 
of sleep problems in his service treatment records is not 
persuasive. 
The Board further notes that though the veteran may describe 
the symptoms that he has experienced, he is not competent to 
provide a diagnosis or to opine upon the etiology of his 
disorder.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that the statements of the 
veteran are less probative than the negative contemporaneous 
medical and documentary evidence of record.  The fact that 
the veteran's service treatment records do not provide 
subjective or objective evidence that supports the veteran's 
contention that he experienced sleeping problems during 
service is persuasive evidence against the claim.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991); cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. 
Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Given the absence of any evidence in the 
veteran's service medical records suggesting that the 
veteran's sleep apnea manifested prior to his retirement from 
the military, the Board concludes that the veteran's sleep 
apnea was not incurred during his military service.

Furthermore, the veteran's post-service medical records also 
fail to provide any opinion regarding the likelihood of the 
in-service onset of the veteran's sleep apnea.  Nor do they 
provide any other opinions otherwise linking the veteran's 
condition to an event, injury, or disease suffered by the 
veteran in service.  Entitlement to service connection 
requires competent medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As 
the veteran has neither provided, nor identified any 
additional medical records that include the relevant medical 
evidence supportive of his claim that is currently lacking, 
the Board concludes that such evidence does not exist.

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the most 
probative evidence of record does not link the veteran's 
current disorder to service.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for sleep apnea is not 
warranted.  


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


